         Case 1:17-cr-00283-LAP Document 426 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 17-CR-283 (LAP)

RICHARD DRAYTON,                                         ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties shall appear for a hearing, pursuant to United

States v. Curcio, 680 F.2d 881 (2d Cir. 1982), on February 16,

2021 at 11:00 a.m.

SO ORDERED.

Dated:       February 3, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
